Exhibit 10.1

 
 
 
SECURITIES PURCHASE AGREEMENT
 
Dated as of August 26, 2010
 
by and between
 
TOOTIE PIE COMPANY, INC.
 
and
 
DAWSON HOLDINGS, L.P.
 
 
 
 
 

 
 
1

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
 
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), executed on August 26,
2010 and effective on August 1, 2010, by and among Tootie Pie Company, Inc., a
Nevada corporation (the “Company”), and Dawson Holdings, L.P., a Texas limited
partnership (the “Purchaser”).
 
WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2) and/or Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”); and
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Purchaser, as provided
herein, and the Purchaser shall purchase, (i) 1,739,130 shares of the Company’s
common stock, par value .0001 per share (the “Common Stock); (ii) “A” warrants
to purchase up to 3,000,000 additional shares of Common Stock at an exercise
price of $0.40, subject to adjustment; and (iii) “B” warrants to purchase up to
2,100,000 additional shares of Common Stock at an exercise price of $0.50,
subject to adjustment (the “A” and B” warrants are collectively referred to as
the “Warrants”).  The Warrants shall expire on December 31, 2012, subject to
adjustment as further described in this Agreement and in the Warrants.  The
Company will have a call feature on the Warrants should the stock price as
traded in the open market and reflected by the Closing price exceeds $0.60 for
the A Warrant and $0.75 for the B Warrant per share for five (5) consecutive
days.  A Form of the A Warrant is attached to this Agreement as Exhibit A and a
Form of the B Warrant is attached to this Agreement as Exhibit B and are
incorporated herein by reference.  The Common Stock and the Warrants shall be
referred to collectively as the “Securities.” The Securities shall be purchased
for Four Hundred Thousand Dollars ($400,000) (the “Purchase Price”).  Throughout
this Agreement, the term “Affiliate” is used.  The Company and Purchaser agree
that the term “Affiliate” is defined to mean (i) with reference to the Company,
a Person that directly, or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Company and
(ii) with reference to Purchaser, any other person or entity directly or
indirectly controlling, controlled by or under direct or indirect common control
with any of the partners owning interests in Purchaser and shall be deemed to
include, without limitation, with respect to each such partner (A) (1) any other
partner of the entity,  (2) such partner’s spouse, lineal descendants, or
step-children; (3) a trust or trusts created solely for the benefit of such
partner or such partner’s spouse, lineal descendants or step-children, or (4)
any business entities wholly owned by such partner, such partner’s spouse,
lineal descendants or step-children or a by a trust or trusts created solely for
the benefit of such partner or such partner’s spouse, lineal descendants or
step-children; or (B) to the extent that any partner is not a natural person,
any partner, member or shareholder of such partner or to persons or entities
related to any such partner, member or shareholder of a partner of the nature
described in clause (A)(2), (3) or (4). The Company agrees that the provisions
of clause (B) are intended to include spouses, lineal descendants, or trusts or
entities for the benefit of Vincent M. Dawson and Berkley V. Dawson.  For
purposes of these definitions, “control” means the power to direct the
management and policies of such person or firm, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Purchaser hereby agree as
follows:
 
1.             Closing.   Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, the Purchaser shall purchase,
and the Company shall sell to the Purchaser, the Securities.  The Closing Date
shall be the date that Purchaser’s funds representing the net amount due to the
Company from the Purchase Price are transmitted by wire transfer to an account
designated by the Company, or otherwise to or for the benefit of the Company. 
On the Closing Date, the Company shall deliver to the Purchaser the Securities
by physical delivery of (i) the certificates representing the Common Stock and
(ii) the Warrants purchased by such.  The consummation of the transactions
contemplated herein shall take place at the offices of Trombly Business Law,
1320 Centre Street, Suite 202, Newton, Massachusetts 02459, upon the
satisfaction of all conditions to Closing set forth in this Agreement (“Closing
Date”).
 
2.             Purchaser Representations and Warranties.  The Purchaser hereby
represents and warrants to and agrees with the Company that:
 
 
2

--------------------------------------------------------------------------------

 
(a)           Organization and Standing of the Purchaser.  If the Purchaser is
an entity, such Purchaser is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
corporate power to own its assets and to carry on its business.
 
(b)           Authorization and Power.  The Purchaser has the requisite power
and authority to enter into and perform this Agreement and to purchase the
Securities being sold to it hereunder.  The execution, delivery and performance
by such Purchaser of this Agreement and other agreements delivered with this
Agreement or in connection herewith and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders,
partners, members, as the case may be, is required.  This Agreement has been
duly authorized, executed and delivered by such Purchaser and constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Purchaser enforceable against the Purchaser in accordance with the terms
thereof subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity.
 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation by such Purchaser of the transactions
contemplated hereby or relating hereto do not and will not (i) result in a
violation of such Purchaser’s charter documents or bylaws or other
organizational documents or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Purchaser is a party or by which its properties or assets are bound, or to
the Purchaser’s knowledge, result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Purchaser or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Purchaser).  Such Purchaser is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or to purchase
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.
 
(d)           Information on Company.   The Purchaser has been furnished with or
has had access at the EDGAR Website of the Commission to the Company’s Form 10-K
for the year ended March 31, 2010 and all periodic reports filed with the
Commission thereafter, but not later than five business days before the Closing
Date (hereinafter referred to as the “Reports”).  In addition, the Purchaser has
had an opportunity to talk with Management of the Company and has received in
writing from the Company such other information concerning its operations,
financial condition and other matters as the Purchaser has requested in writing
to the extent required by Regulation D (such other information is collectively,
the “Other Written Information”), and considered all factors the Purchaser deems
material in deciding on the advisability of investing in the Securities.
 
(e)           Information on Purchaser.  The Purchaser is an “accredited
investor”, as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Purchaser to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase of the
Securities, which represents a speculative investment.  The Purchaser has the
authority and is duly and legally qualified to purchase and own the Securities. 
The Purchaser is able to bear the risk of such investment for an indefinite
period and to afford a complete loss thereof.  The information set forth on the
signature page hereto regarding the Purchaser is accurate.
 
(f)            Purchase of Securities.  On the Closing Date, the Purchaser will
purchase Securities as principal for its own account for investment only and not
with a view toward, or for resale in connection with, the public sale or any
distribution thereof, but Purchaser does not agree to hold the Securities for
any minimum amount of time.
 
 
3

--------------------------------------------------------------------------------

 
(g)           Compliance with Securities Act.  The Purchaser understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of Purchaser contained herein),
and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  Notwithstanding anything to the
contrary contained in this Agreement, such Purchaser may transfer the Securities
consistent with state and federal securities laws.


(h)           Securities Legend.  The Securities shall bear the following or
similar legend:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL TO TOOTIE PIE COMPANY, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.”
 
The Purchaser agrees that, in connection with any transfer of securities by it
pursuant to an effective registration statement under the 1933 Act, it will
comply with all prospectus delivery requirements of the 1933 Act.
 
 (i)           Communication of Offer.  The offer to sell the Securities was
directly communicated to the Purchaser by the Company.  At no time was the
Purchaser presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.
 
 (j)           No Governmental Review.  Each Purchaser understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
 
(k)            Correctness of Representations.  Each Purchaser represents as to
such Purchaser that the foregoing representations and warranties are true and
correct as of the date hereof and, unless a Purchaser otherwise notifies the
Company prior to the Closing Date, shall be true and correct as of the Closing
Date.
 
(l)             Survival.  The foregoing representations and warranties shall
survive the Closing Date until three years after the Closing Date.
 
(m)           No Short Sales.  For the period commencing on the Closing Date and
ending on the last to occur of (i) the third anniversary of the Closing Date or
(ii) the date on which a voting member of the Board of Directors sponsored by
the Purchaser per section 8 below no longer serves in such capacity, Purchaser
shall not effect any Short Sale (as hereafter defined) of the Company’s Common
Stock.  As used herein, Short Sale means all short sales as defined in Rule 200
of Regulation SHO under the Securities Exchange Act of 1934.


(o)           Finders and Broker Dealers.  No finders or broker dealers or any
other entity will receive compensation as a result of this transaction.
 
3.             Company Representations and Warranties.  The Company represents
and warrants to Purchaser that:
 
(a)           Due Incorporation.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as disclosed in the Reports.  The Company is duly
qualified as a foreign corporation to do business and is in good standing in
each jurisdiction where the nature of the business conducted or property owned
by it makes such qualification necessary, other than those jurisdictions in
which the failure to so qualify would not have a Material Adverse Effect.  For
purpose of this Agreement, a “Material Adverse Effect” shall mean a material
adverse effect on the financial condition, results of operations, properties or
business of the Company taken individually, or in the aggregate, as a whole. 
 
 
4

--------------------------------------------------------------------------------

 
(b)           Common Stock. 
 
(i)           All outstanding Common Stock of the Company are, and all shares
which may be issued (i) on the Closing Date, or (ii) exercise of the Warrants
will be, when issued and upon delivery of the exercise price, if any, payable
with respect thereto, duly authorized, validly issued, fully paid and
nonassessable and not subject to preemptive or similar rights.


(ii)           Except as contemplated hereby or in the other Transaction
Documents, there are no “poison pill” agreements, registration rights
agreements,  voting agreements or trusts, proxies or other agreements or
contractual obligations to which the Company is a party or bound, or which
otherwise affect the voting or issuance of any Common Stock of the Company.
 
(c)           Authority; Enforceability.  This Agreement and any other
agreements delivered together with this Agreement or in connection herewith
(collectively “Transaction Documents”) have been duly authorized, executed and
delivered by the Company and are valid and binding agreements enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity.  The Company has full corporate power and authority necessary to
enter into and deliver the Transaction Documents and to perform its obligations
thereunder.
 
(d)           Preemptive Rights.   There are no outstanding agreements or
preemptive or similar rights affecting the Company’s common stock.
 
(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, the Over-The-Counter Bulletin Board (the “Bulletin Board”) nor the
Company’s shareholders is required for the execution by the Company of the
Transaction Documents and compliance and performance by the Company of its
obligations under the Transaction Documents, including, without limitation, the
issuance and sale of the Securities.  The Transaction Documents and the
Company’s performance of its obligations thereunder have been approved
unanimously by the Company’s directors.
 
(f)            No Violation or Conflict.  Assuming the representations and
warranties of the Purchaser in Section 2 are true and correct, neither the
issuance and sale of the Securities nor the performance of the Company’s
obligations under this Agreement and all other agreements entered into by the
Company relating thereto by the Company will violate, conflict with, result in a
breach of, or constitute a default (or an event which with the giving of notice
or the lapse of time or both would be reasonably likely to constitute a default)
under (A) the articles or certificate of incorporation, charter or bylaws of the
Company, (B) to the Company’s knowledge, any decree, judgment, order, law,
treaty, rule, regulation or determination applicable to the Company of any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company or over the properties or assets of the Company, (C) the terms of any
bond, debenture, note or any other evidence of indebtedness, or any agreement,
stock option or other similar plan, indenture, lease, mortgage, deed of trust or
other instrument to which the Company is a party, by which the Company is bound,
or to which any of the properties of the Company or any of its Affiliates is
subject, or (D) the terms of any “lock-up” or similar provision of any
underwriting or similar agreement to which the Company, or any of its Affiliates
is a party except the violation, conflict, breach, or default of which would not
have a Material Adverse Effect on the Company.
 
(g)           The Securities.  The Securities upon issuance:
 
(i)            are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer under the
1933 Act and any applicable state securities laws;
 
 
5

--------------------------------------------------------------------------------

 
(ii)           when issued as described in this Agreement, and, if registered
pursuant to the 1933 Act and resold pursuant to an effective registration
statement, will be free trading and unrestricted;
 
 
(iii)          will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company;
 
(iv)          will not subject the Purchaser thereof to personal liability by
reason of being such holder provided Purchaser’s representations herein are true
and accurate and Purchaser takes no actions or fails to take any actions
required for its purchase of the Securities to be in compliance with all
applicable laws and regulations; and
 
(v)           will have been issued in reliance upon an exemption from the
registration requirements of and will not result in a violation of Section 5
under the 1933 Act.
 
(h)           Litigation.  Other than as described in the Reports, there is no
pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates that
would affect the execution by the Company or the performance by the Company of
its obligations under the Transaction Documents.  Except as disclosed in the
Reports, there is no pending or, to the best knowledge of the Company, basis for
or threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates which litigation if adversely determined would have a
Material Adverse Effect.
 
(i)             Reporting Company.  The Company is a publicly-held company
subject to reporting obligations pursuant to Section 13 of the 1934 Act. 
Pursuant to the provisions of the 1934 Act, including permissible extensions,
the Company has timely filed all reports and other materials required to be
filed thereunder with the Commission during the preceding thirty six months (the
“Company SEC Documents”).
 
(j)             No Market Manipulation.  The Company has not taken, and will not
take, directly or indirectly, any action designed to, or that might reasonably
be expected to, cause or result in stabilization or manipulation of the price of
the common stock of the Company to facilitate the sale or resale of the
Securities or affect the price at which the Securities may be issued or resold.
 
(k)            Information Concerning Company.  The Company SEC Documents
contain all material information relating to the Company and its operations and
financial condition as of their respective dates and all the information
required to be disclosed therein.   Since the last day of the fiscal year of the
most recent audited financial statements included in the Company SEC Documents
(“Latest Financial Date”), and except as modified in the Other Written
Information, there has been no Material Adverse Event relating to the Company’s
business, financial condition or affairs not disclosed in the Company SEC
Documents.  As of their respective dates, the Company SEC Documents complied in
all material respects with the requirements of the 1933 Act, or the 1934 Act, as
the case may be, and the rules and regulations of the SEC thereunder applicable
to such Company SEC Documents, and none of the Company SEC Documents contained
as of their respective dates any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances when made.
 
(l)             Stop Transfer.  The Securities, when issued, will be restricted
securities.  The Company will not issue any stop transfer order or other order
impeding the sale, resale or delivery of any of the Securities, except as may be
required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Purchaser.
 
(m)           Defaults.   The Company is not in violation of its Certificate of
Incorporation or Bylaws.  The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect on the Company, (ii) not in
default with respect to any order of any court, arbitrator or governmental body
or subject to or party to any order of any court or governmental authority
arising out of any action, suit or proceeding under any statute or other law
respecting antitrust, monopoly, restraint of trade, unfair competition or
similar matters, or (iii) to its knowledge not in violation of any statute, rule
or regulation of any governmental authority which violation would have a
Material Adverse Effect on the Company.
 
 
6

--------------------------------------------------------------------------------

 
(n)            No Integrated Offering.  Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offer of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the 1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the Bulletin Board.  Neither the Company nor any of its Affiliates will take any
action or steps that would cause the offer or issuance of the Securities to be
integrated with other offerings.  The Company will not conduct any offering
other than the transactions contemplated hereby that will be integrated with the
offer or issuance of the Securities.
 
(o)            No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.
 
(p)            Listing.  The Company’s common stock is quoted on the
Over-The-Counter Bulletin Board under the symbol TOOT.OB.  The Company has not
received any oral or written notice that its common stock is not eligible nor
will become ineligible for quotation on the Bulletin Board nor that its common
stock does not meet all requirements for the continuation of such quotation. 
The Company satisfies all the requirements for the continued quotation of its
common stock on the Bulletin Board.
 
(q)            No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, nor is it
aware of any events, circumstances or facts which are not disclosed in the
Company SEC Documents and Other Written Information, other than those incurred
in the ordinary course of the Company’s businesses since  July 30, 2010 and
which, individually or in the aggregate, (i) would reasonably be expected to
have a Material Adverse Effect, (ii) would reasonably be expected to impair the
ability of the Company to perform its obligations under any of the Transaction
Documents in any material respect, or (iii) would reasonably be expected to
delay in any material respect, or prevent the consummation of, any of the
transactions contemplated by the Transaction Documents.
 
(r)             No Undisclosed Events or Circumstances.  Since July 30, 2010, no
event or circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.
 
 (s)           Dilution.   The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has unanimously concluded,
in its good faith business judgment that the issuance of the Securities is in
the best interests of the Company.
 
(t)             No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers.
 
 (u)           Investment Company.   Neither the Company nor any Affiliate is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
(v)            Intangible Property.  The Company possesses or has adequate
rights to use all trademarks, trade names, patents, service marks, brand marks,
brand names, computer programs, databases, industrial designs and copyrights
necessary for the operation of the businesses of the Company (collectively, the
“Intangible Property”), except where the failure to possess or have adequate
rights to use such properties, individually or in the aggregate, has not had and
could not reasonably be expected to have a Material Adverse Effect.  All of the
Intangible Property is owned or licensed by the Company free and clear of any
and all liens, except those that, individually or in the aggregate, have not had
and could not reasonably be expected to have a Material Adverse Effect, and the
Company has forfeited or otherwise relinquished any Intangible Property which
forfeiture, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.  
 
 
7

--------------------------------------------------------------------------------

 
The use of the Intangible Property by the Company does not conflict with,
infringe upon, violate or interfere with or constitute an appropriation of any
right, title, interest or goodwill, including any trademark, patent, service
mark, copyright or any pending application therefor of any other person and
there have been no claims made and the Company has not received any notice of
any claim or otherwise knows that any of the Intangible Property is invalid or
conflicts with the asserted rights of any other person or has not been used or
enforced or has failed to have been used or enforced in a manner that would
result in the abandonment, cancellation or unenforceability of any of the
Intangible Property, except for any such conflict, infringement, violation,
interference, claim, invalidity, abandonment, cancellation or unenforceability
that, individually or in the aggregate, has not had and could not reasonably be
expected to have a Material Adverse Effect.


(w)           No Brokers or Finders.  No agent, broker, finder or investment or
commercial banker, or other person or firm engaged by or acting on behalf of the
Company in connection with the negotiation, execution or performance of this
Agreement is or will be entitled to any brokerage or finder’s or similar fee or
other commission as a result of this Agreement, the other Transaction Documents
or the transactions contemplated hereby or thereby, other than any such fees or
commissions that have been disclosed to Purchasers in writing and as to which
the Company shall have full responsibility.


(x)           Compliance with Applicable Laws.


(i)           The Company has in effect all approvals of all governmental
entities necessary for the lawful conduct of its business, and there has
occurred no default or violation under any such approval, except for failures to
obtain, or for defaults or violations under, approvals which failures, defaults
or violations, individually or in the aggregate, (A) could not reasonably be
expected to have a Material Adverse Effect, (B) could not reasonably be expected
to impair the ability of the Company to perform its obligations under any of the
Transaction Documents in any material respect, and (C) could not reasonably be
expected to delay in any material respect or prevent the consummation of any of
the transactions contemplated by any of the Transaction Documents.


(ii)           Except as otherwise disclosed in the Company SEC Documents, the
Company  are in compliance with all applicable laws and orders, except for
possible noncompliance which, individually or in the aggregate, (A) could not
reasonably be expected to have a Material Adverse Effect, (B) could not
reasonably be expected to impair the ability of the Company to perform its
obligations under any of the Transaction Documents in any material respect, and
(C) could not reasonably be expected to delay in any material respect or prevent
the consummation of any of the transactions contemplated by any of the
Transaction Documents.
 
(y)            Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Purchaser prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date.
 
(z)             Disclosure of Transaction.  The Company may issue a press
release at the Company’s discretion describing the material terms of the
transaction contemplated hereby (the “Press Release”).  The Company shall also
file with the Commission a Current Report on Form 8-K (the “Form 8-K”)
describing the material terms of the transactions contemplated hereby in no
event more than four (4) Trading Days following the Closing Date, which Press
Release and Form 8-K shall be provided to the Purchaser prior to publication. 
“Trading Day” means any day during which the Nasdaq Capital Market shall be open
for trading.
 
4.             Regulation D Offering.  The offer and issuance of the Securities
to the Purchaser is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) of the 1933 Act and/or Rule
506 of Regulation D promulgated thereunder.  On the Closing Date, the Company
will provide an opinion reasonably acceptable to Purchaser from the Company’s
legal counsel opining on the availability of an exemption from registration
under the 1933 Act as it relates to the offer and issuance of the Securities and
other matters reasonably requested by the Purchaser.
 
 
8

--------------------------------------------------------------------------------

 
5.             Covenants of the Company.  The Company covenants and agrees with
the Purchaser as follows:
 
(a)           Stop Orders.  The Company will advise the Purchaser, as soon as
practicable but, in any event, within one business day after the Company
receives notice of issuance by the Commission, any state securities commission
or any other regulatory authority of any stop order or of any order preventing
or suspending any offering of any securities of the Company, or of the
suspension of the qualification of the common stock of the Company for offering
or sale in any jurisdiction, or the initiation of any proceeding for any such
purpose.
 
(b)           Listing.   The Company shall maintain the listing of the Common
Stock for trading on the Principal Market (as hereafter defined) for one year
after Closing.  The Company will maintain the listing of its common stock on the
American Stock Exchange, Nasdaq SmallCap Market, Nasdaq National Market System,
Bulletin Board, or New York Stock Exchange (whichever of the foregoing is at the
time the principal trading exchange or market for the common stock (the
“Principal Market”)), and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the
Principal Market, as applicable. The Company will promptly after receipt provide
the Purchaser copies of all notices it receives notifying the Company of the
threatened and actual delisting of the common stock from any Principal Market. 
As of the date of this Agreement and the Closing Date, the Bulletin Board is and
will be the Principal Market.
 
 (c)          Use of Proceeds.  The Purchase Price will be used for working
capital.
 
(d)           Board Resolutions.  The board of directors of the Company have
duly adopted the resolutions concerning the actions contemplated by the
Transaction Documents. 
 
6.             Covenants of the Company and Purchaser Regarding Indemnification.
 
(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Purchaser, the Purchaser’s officers, directors, agents, Affiliates,
counsel, control persons, and principal shareholders, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the Purchaser or any such person
which results, arises out of or is based upon (i) any material misrepresentation
by the Company or breach of any warranty by the Company in this Agreement, or
other agreement delivered pursuant hereto; or (ii) after any applicable notice
and/or cure periods, any breach or default in performance by the Company of any
covenant or undertaking to be performed by the Company hereunder, or any other
agreement entered into by the Company and Purchaser relating hereto.
 
(b)           The Purchaser agrees to indemnify, hold harmless, reimburse and
defend the Company and each of the Company’s officers, directors, agents,
Affiliates, counsel, control persons against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Company or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
such Purchaser in this Agreement, or other agreement delivered pursuant hereto;
or (ii) after any applicable notice and/or cure periods, any breach or default
in performance by such Purchaser of any covenant or undertaking to be performed
by such Purchaser hereunder, or any other agreement entered into by the Company
and Purchaser, relating hereto.
 
7.              Registration Rights.  No registration statement shall be
required to be filed by the Company for the Securities issued pursuant to this
Agreement, or for the shares of Common Stock or Warrants; or for the Common
Stock into which the Warrants are exercisable.
 
8.              Board of Directors.  The Company shall take, or cause to be
taken, such action as may be necessary or advisable to ensure that the Company’s
board of directors shall consist of five (5) directors and that Vincent M.
Dawson and James E. Dawson are appointed as directors on the board of directors
immediately following the Closing.  The board of directors will appoint Vincent
M. Dawson and James E. Dawson to the Class of Directors with the longest term,
which for point of clarity and consistent with the Company’s by-laws, will not
exceed three years.  If, (a) the Company holds an Annual Meeting in which the
Class of Directors of which Vincent M. Dawson or James D. Dawson are a part will
be reelected, and (b) Purchaser together with its Affiliates owns at least 10%
of the Company’s issued and outstanding stock, then the Company agrees to
nominate for reelection Vincent M. Dawson and James E. Dawson for an additional
three year term consistent with the Company’s by-laws and applicable state and
federal law then in effect subject to other requirements and limitations in this
Section 8. The Company agrees that, in the event Vincent M. Dawson or James E.
Dawson cannot or will not serve on the Board of Directors, then Berkley V.
Dawson, may replace one of them on the board of directors.  If Berkley V. Dawson
is unable or unwilling to serve on the board of directors, then such right to a
board seat will be extinguished.


 
9

--------------------------------------------------------------------------------

 
Any nominations shall be consistent with the Company’s By-laws then in effect
and applicable state laws to remain as directors, subject to stockholder
approval.  The Company shall use its reasonable best efforts to cause such
nominees to be elected to the board of directors similar to past practices and
to its efforts in regards to other nominees.  The Company will not expand its
Board to more than five members without the prior written consent of Purchaser,
subject to the following sentence.  Should the Company list its common shares on
an exchange which listing requirements require a majority of independent
directors, the Company reserves the right to expand its Board as necessary to
add a sufficient number of independent directors to meet the listing criteria of
the exchange.  The Company will direct its counsel, at its expense, to make any
regulatory filings necessary for the appointment to the Board of
Directors.  Vincent M. Dawson and James E. Dawson will promptly provide any
information reasonably necessary to make such filings at the Company’s
request.  After serving on the Board for three years following execution of this
Agreement, if Purchaser and its Affiliates own, in the aggregate, less than 2%
of the issued and outstanding Common Stock of the Company then Vincent M.
Dawson, James E. Dawson and/or Berkley V. Dawson will, after receipt of a
request from the Chairman of the Board, tender resignations as directors to the
Board regardless of whether or not their terms have expired or they have been
reelected by shareholders.


9.             Right of First Refusal.  


(a)           For one year after execution of this Agreement, , the Company
shall not incur any debt (other than ordinary course of business trade debt)
over $100,000 without the prior written consent of Purchaser.  If, during such
period, Purchaser consents to the incurrence of debt in a public or private
offering of debt of more than $400,000 in net proceeds (a “Debt Placement
Event”), the Purchaser may, but is not obligated to, require the Company to
repurchase all common stock issued to the Purchaser at the Closing of this
Agreement still held by the Purchaser at the time of the Debt Placement
Event.  The Company will communicate such intention to make a public or private
placement of such debt known to the Purchaser along with a reasonable
description of such proposed terms and the Purchaser shall have three business
days to notify the Company if it intends to require the Company to repurchase
the common stock as described in the previous sentence.  If the Purchaser
notifies the Company it does not intend to exercise its right as described in
this Section 9(b), the Company may rely on such representation to complete the
Debt Placement event and retain the proceeds from such Debt Placement
Event.  For purposes of clarity, the Company will not, at any time, be obligated
to purchase common stock it issued to the Purchaser upon exercise of
Warrants.  The purchase price per share shall be $0.33 per share, subject to
equitable adjustment in the event of a reclassification or split of the
Company’s common stock.   If the Purchaser makes this election, the expiration
date of the Warrants issued pursuant to this Agreement that remain unexercised
and held by Purchaser, will be extended for two years.  All other terms of the
Warrants will remain in full force and effect.  Additionally, if the Purchaser
makes this election, Vincent M. Dawson and James E. Dawson will remain on the
Board (subject to and as described in Section 8 above) until the extended
expiration date of the warrants.


(b)           The Purchasers agree that they, together with their Affiliates
will not exercise any Warrant issued pursuant to this Agreement if, as a result
of the exercise of that Warrant, the Purchaser and its Affiliates in the
aggregate would own in excess of 40% of the Common Stock (the “Maximum
Percentage Ownership”) issued and outstanding for a minimum of five years
following the date of the execution of this Agreement.
 
10.            Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Company, to: Tootie Pie Company,
Inc. 129 Industrial Drive, Boerne, TX 78006, with a copy by telecopier only to:
Amy Trombly, Esq., Trombly Business Law, 1320 Centre Street, Suite 202, Newton,
MA 02459, Fax: (617) 243-0066, and (ii) if to the Purchaser, to: the address and
telecopier number indicated on the signature page hereto, with a copy by
telecopier or electronic mail to:  Drew R. Fuller, Jr., Hornberger Sheehan
Fuller & Beiter Incorporated, 7373 Broadway, Suite 300, San Antonio,
Texas  78209.
 
 
10

--------------------------------------------------------------------------------

 
(b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Purchaser
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.  No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Purchaser.
 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas without regard
to principles of conflicts of laws.  Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of Texas or in the federal courts located in
the State of Texas.  The parties agree that such courts shall have jurisdiction
of any such action and waive trial by jury.  In any action brought by a Party
hereto to enforce the obligations of any other Party hereto, the prevailing
Party shall be entitled to collect from the opposing Party to such action such
Party's reasonable litigation costs and attorneys fees and expenses (including
court costs, reasonable fees of accountants and experts, and other expenses
incidental to the litigation).   In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
 
(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Purchaser acknowledge and agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.  Subject to Section 8(d)
hereof, each of the Company and Purchaser each hereby waives, and agrees not to
assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction in Texas of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper.  Nothing in this Section shall
affect or limit any right to serve process in any other manner permitted by law.
 
 (f)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the parties to the Transaction Documents.
 
(g)           Survival of Provisions.


(a)           The representations and warranties of the Company and Purchaser
made herein or in any other Transaction Document shall remain operative and in
full force and effect pursuant to their terms, until August 1, 2011; provided
that such representations and warranties shall survive as to any claim or demand
made prior to their termination date until such claim or demand is fully paid or
otherwise resolved by the parties hereto in writing or otherwise.


 
11

--------------------------------------------------------------------------------

 
(b)           The covenants and agreements of the Company and Purchaser
contained in this Agreement that, by their terms, are to be performed or
complied with after the Closing Date will survive until the later of (i) August
1, 2011 and (ii) the period specified herein with respect to such covenant or
agreement; and provided, further, that such covenants and agreements shall
survive as to any claim or demand made prior to their termination date until
such claim or demand is fully paid or otherwise resolved by the parties hereto
in writing or otherwise.


(h)           No Waiver; Modification in Writing.  No failure or delay on the
part of the Company or a Purchaser in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.  Without
limiting the rights that any party may have for fraud under common law, the
remedies provided for herein are cumulative and are the exclusive remedies
available to the Company or Purchaser at law or in equity.  The provisions of
this Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given without the written consent of the Company,
on the one hand, and Purchaser or their permitted assigns, on the other hand,
provided that notice of any such waiver shall be given to each party hereto as
set forth below.  Any amendment, supplement or modification of or to any
provision of this Agreement, or any waiver of any provision of this Agreement,
shall be effective only in the specific instance and for the specific purpose
for which made or given.  Except where notice is specifically required by this
Agreement, no notice to or demand on any party hereto in any case shall entitle
the other party to any other or further notice or demand in similar or other
circumstances.


(i)            Severability.  If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of applicable
law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated herein are not affected in any
manner materially adverse to any party.  Upon such determination that any term
or other provision is invalid, illegal, or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated herein are
consummated as originally contemplated to the fullest extent possible.


(j)            Parties in Interest.  This Agreement shall be binding upon and,
except as provided below, inure solely to the benefit of each party hereto and
their successors and assigns, and nothing in this Agreement, express or implied,
is intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.


(k)            Public Announcements.  The Company, on the one hand, and
Purchaser, on the other, shall consult with each other before issuing any press
release or otherwise making any public statements with respect to this Agreement
or the transactions contemplated hereby, except for statements required by law
or by any listing agreements with or rules of any national securities exchange
or FINRA or made in disclosures reasonably determined as required to be filed
pursuant to the 1933 Act or the 1934 Act.


(l)            Headings.  The headings of this Agreement are for convenience of
reference only and are not part of the substance of this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT
 
Please acknowledge your acceptance of the foregoing Securities Purchase
Agreement by signing and returning a copy to the undersigned whereupon it shall
become a binding agreement between us.
 



         
TOOTIE PIE COMPANY, INC.
   
A Nevada corporation
             
By:   
  /s/ Don L. Merrill, Jr.
 
 
Name: Don L. Merrill, Jr.
 
 
Title: Chief Executive Officer
         
Dated:  August 26, 2010

 

         
DAWSON HOLDINGS, L.P.
   
A Texas limited liability company
   
 
 
 
By:   
Dawson Brothers, LLC,
a Texas limited liability company,
its General Partner
 
/s/ Berkley V. Dawson
 
By:   
Berkley V. Dawson
 
 
Title: President
       
 
Dated: August 26, 2010



 
 
13

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Class “A” Warrants


THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS.  THESE SECURITIES ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THESE SECURITIES UNDER THE ACT
OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL OF THE ISSUER THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.  HOLDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
TOOTIE PIE COMPANY, INC.
COMMON SHARE PURCHASE WARRANT


FOR VALUE RECEIVED, _________________ (the “Holder”), is entitled to purchase
from Tootie Pie Company, Inc., a Nevada corporation (the “Company”), subject to
the terms and conditions herein set forth, at any time before the Expiration
Date, 3,000,000 shares of duly authorized, validly issued, fully paid and
nonassessable shares of Common Stock of the Company, par value $0.001 per share
(the “Warrant Shares”), subject to adjustment of the number or kind of shares
constituting the Warrant Shares as hereinafter provided.  The Holder is entitled
to purchase the Warrant Shares for $0.40 per share, subject to adjustment as
hereinafter provided (the “Exercise Price”), and is entitled also to exercise
the other appurtenant rights, powers, and privileges hereinafter set forth.  The
Holder may also have certain rights and obligations as described in that certain
Securities Purchase Agreement between the Holder and the Company dated August
26, 2010 with an effective date of August 1, 2010 (the “Purchase
Agreement”).  The Company may lower the Exercise Price or extend the Expiration
Day at its sole discretion.
 
ARTICLE 1
DEFINITIONS


For all purposes of this Warrant, unless the context otherwise requires, the
following terms have the following meanings:
 
1.1           “Affiliate”  of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity or any of its partners and
shall be deemed to include, without limitation, with respect to a partner, (i)
(A) any other partner of the entity,  (B) such partner’s spouse, lineal
descendants, or step-children; (C) a trust or trusts created solely for the
benefit of such partner or such partner’s spouse, lineal descendants or
step-children, or (D) any business entities wholly owned by such partner, such
partner’s spouse, lineal descendants or step-children or a by a trust or trusts
created solely for the benefit of such partner or such partner’s spouse, lineal
descendants or step-children; or (ii) to the extent that any partner is not a
natural person, any partner, member or shareholder of such partner or to persons
or entities related to any such partner, member or shareholder of a partner of
the nature described in clause (i)(B), (C) or (D). The Company agrees that the
provisions of clause (ii) of this Section 1.1 are intended to include spouses,
lineal descendants, or trusts or entities for the benefit of Vincent M. Dawson
and Berkley V. Dawson. For purposes of this definition, “control” means the
power to direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.
 
1.2           “Call Notice” means a written demand by the Company for the
exercise of this Warrant in accordance with Section 5.1
 
1.3           “Common Stock” means the Company’s authorized common stock, par
value $0.001 per share.


 
14

--------------------------------------------------------------------------------

 
1.4           “Company” means Tootie Pie Company, Inc., a corporation organized
and existing under the laws of the State of Nevada, and any successor Person.


1.5           “Exercise Price” means the exercise price for the Warrant Shares
established in accordance with Article 4.


1.6           “Expiration Date” means the earlier of (a) (i) either December 31,
2012 or (ii) December 31, 2014 in the event of a “Debt Placement Event”
described in Section 9(B) of the Purchase Agreement pursuant to which the
Company acquires the shares of Common Stock issued to Holder under the terms of
the Purchase Agreement, and (b) 10 days after a Call Notice is issued by the
Company in accordance with Section 5.1.


1.7           “Holder” means the holder of record of this Warrant as shown in
the Company’s register for such purpose as described in Section 2.7 hereof.


1.8           “Person” means any natural person, sole proprietorship, general
partnership, limited partnership, joint venture, trust, unincorporated
organization, association, corporation, limited liability company, institution,
private or governmental entity, or other party.


1.9           “Publicly Traded” has the meaning ascribed in Section 1.10.


1.10         “Trading Price” means , in the event such stock is traded on a
national securities exchange or in the over-the-counter market as reported by
the National Association of Securities Dealers Automated Quotation System (stock
being so traded or reported being referred to herein as “Publicly Traded”), the
average closing bid and asked price of such stock on the five (5) trading days
immediately preceding the date as of which such value is to be determined, and
in the event the Common Stock is not Publicly Traded, the value of such stock on
a going-concern basis, as determined by the Board of Directors of the Company in
good faith or, in the Company’s discretion, by an appraiser mutually agreeable
to the Holder and to the Company, the determination of such appraiser to be
final in the absence of fraud or bad faith


1.11         “Warrant” means this Warrant and any warrants issued on or in
substitution for this Warrant, including warrants issued in exchange for this
Warrant pursuant to Article 2 hereof.


1.12         “Warrant Shares” means the shares of Common Stock or other
securities acquired or to be acquired upon the exercise of the Warrant.


ARTICLE 2
EXERCISE OF WARRANT


2.1           Partial Exercise.  This Warrant may be exercised in whole or in
part at any time prior to the Expiration Date.  In the event of a partial
exercise, the Company shall execute and deliver to the Holder (or to such other
Person as shall be designated in the Subscription Notice) a new Warrant covering
the unexercised portion of the Warrant Shares.  In no event may the Warrant be
exercised for less than 1,000 shares unless approved by the Company in its sole
discretion or the remaining balance of shares on this Warrant is less than 1,000
shares and in that circumstance, the Warrant must be exercised for its total
balance.


2.2           Procedure.  To exercise this Warrant, the Holder shall deliver to
the Company at its principal office:


 
15

--------------------------------------------------------------------------------

 
(a)           a written notice, in substantially the form of the Subscription
Notice appearing at the end of this Warrant, of the Holder’s election to
exercise this Warrant;


(b)           a check payable to the Company in the amount of the Exercise
Price; and


(c)           this Warrant.


The Company shall as promptly as practicable, and in any event within ten
business days after receipt of such notice, execute and deliver or cause to be
executed and delivered one or more certificates representing the aggregate
number of shares of Warrant Shares to which the Holder is entitled and, if this
Warrant is exercised in part, a new Warrant as set forth in Section 2.1.
 
2.3           Name and Effective Date.  The stock certificate(s) so delivered
shall be issued in the name of the Holder or such other name as shall be
designated in the notice specified in Section 2.2.  Such certificate(s) shall be
deemed to have been issued and such Holder or any other Person so designated to
be named therein shall be deemed for all purposes to have become a Holder of
record of such shares as of the date the Company actually receives the notice
and payment as specified in Section 2.2, subject to Article 3 hereof.


2.4           Expenses. The Company shall pay all expenses payable in connection
with the preparation, issuance, and delivery of such stock certificate(s),
except that the Holder shall pay any applicable stock transfer taxes.


2.5           Legal Requirements.  The Warrant Shares issued upon the exercise
of this Warrant shall be validly issued, fully paid, and nonassessable.


2.6           No Fractional Shares.  The Company shall not issue a stock
certificate representing any fraction of a share upon partial exercise by a
Holder of such Holder’s rights hereunder.


2.7           Registration.  The Company will keep at its principal office a
register that will provide for the registration and transfer of this Warrant.


ARTICLE 3
TRANSFER


3.1           Permitted Transfers.  This Warrant shall be freely transferable to
any Affiliate of Holder as long as such transfer is consistent with state and
federal law and Holder has received a legal opinion reasonably acceptable to the
Company to that effect, but shall not be transferable to any other Person except
with the written consent of the Company and subject to the limitations set forth
in Section 3.2 hereof.


3.2.           Securities Laws.  Notwithstanding anything to the contrary in
this Article 3, neither this Warrant nor the Warrant Shares shall be
transferable unless:


(a)           either a registration statement under the Securities Act of 1933,
as amended (the “Act”), is in effect covering this Warrant or the Warrant
Shares, as the case may be, or the Company has received an opinion from Company
counsel to the effect that such registration is not required; and
 
(b)           the transfer complies with any applicable state securities laws.
 
 
16

--------------------------------------------------------------------------------

 
The Warrant Shares will bear a legend describing the restrictions on transfer
set forth in this Section 3.2.  By acceptance of this Warrant, the Holder
represents and warrants to the Company that this Warrant is acquired for the
Holder’s own account, for investment and not with a view to distribution within
the meaning of the Act and the Holder agrees that the Holder will not offer,
distribute, sell, transfer or otherwise dispose of this Warrant or the Warrant
Shares except as set forth herein.
 
3.3           Procedure.  The Holder may, subject to the limitations set forth
in Section 3.1 and Section 3.2, in person or by duly authorized attorney,
surrender the same for exchange at the principal office of the Company and,
within a reasonable time thereafter receive in exchange therefor one or more
duly executed Warrants each evidencing the right to receive one share of Common
Stock of the Company or such other number of shares as may be designated by the
Holder at the time of surrender.


The Company and any agent of the Company may treat the Person in whose name a
Warrant is registered as the owner of the Warrant for all purposes hereunder,
and neither the Company nor such agent shall be affected by notice to the
contrary except in connection with the permitted transfers described in Section
3.1 or as otherwise indicated in the notice specified in Section 2.2.  The
Company covenants and agrees to take and cause to be taken all action necessary
to effect such registrations, transfers and exchanges.
 
ARTICLE 4
EXERCISE PRICE AND ADJUSTMENTS
 
4.1           Exercise Price.  The Exercise Price for the Warrant Shares shall
be $0.40 per share, subject to adjustment as described in this Article 4.
 
4.2           Stock Splits, Stock Dividends and Reverse Stock Splits.  If at any
time the Company shall subdivide (by reclassification, by the issuance of a
Common Stock dividend on Common Stock, or otherwise) its outstanding shares of
Common Stock into a greater number, the number of shares of Common Stock that
may be purchased hereunder shall be increased proportionately and the Exercise
Price per share of Common Stock shall be decreased proportionately as of the
effective date of such action.  The effective date of a stock dividend shall be
the record date for such dividend.  Issuance of a Common Stock dividend shall be
treated as a subdivision of the whole number of shares of Common Stock
outstanding immediately before the record date for such dividend into a number
of shares equal to such whole number of shares so outstanding plus the number of
shares issued as a stock dividend.  If at any time the Company shall combine (by
reclassification or otherwise) its outstanding number of shares of Common Stock
into a lesser number, the number of shares of Common Stock that may be purchased
hereunder shall be reduced proportionately and the Exercise Price per share of
Common Stock shall be increased proportionately as of the effective date of such
action.


4.3           Reorganization and Reclassification.  In case of any capital
reorganization or any reclassification of the capital stock of the Company while
this Warrant remains outstanding, the Holder of this Warrant shall thereafter be
entitled to purchase pursuant to this Warrant (in lieu of the kind and number of
shares of Common Stock comprising Warrant Shares that such Holder would have
been entitled to purchase or acquire immediately before such reorganization or
reclassification) the kind and number of shares of stock of any class or classes
or other securities or property for or into which such shares of Common Stock
would have been exchanged, converted or reclassified if the Warrant Shares had
been purchased by the Holder immediately before such reorganization or
reclassification.  In case of any such reorganization or reclassification,
appropriate provision (as determined by resolution of the Board of Directors of
the Company) shall be made with respect to the rights and interest thereafter of
the Holder of this Warrant, to the end that all the provisions of this Warrant
(including adjustment provisions) shall thereafter be applicable, as nearly as
reasonably practicable, in relation to such stock or other securities or
property.


 
17

--------------------------------------------------------------------------------

 
ARTICLE 5
CALL  FEATURE OF WARRANTS


5.1           Call Rights of the Company.   If at any time prior to the
expiration of this warrant the Company’s common stock reaches a Trading Price
equal to or greater than 1.5x the Exercise Price then in effect for the Warrant
Shares, the Company has the right but not the obligation, until the Expiration
Date, to demand in writing the exercise of this warrant by issuing a Call
Notice.  If such exercise would result in the Holders and their Affiliates
owning more than 40% of the outstanding common stock of the Company, the Company
has the right but not the obligation to suspend the Call Notice with respect to
the number of warrants that would require the Holders and their Affiliates to
exceed 40% ownership.  Such suspension will last as long as Holders and their
Affiliates own up to 40% of the Company’s outstanding stock and may only be
reactivated if the conditions in the first sentence of this Section 5.1 are
met.  Upon delivery of a Call Notice to the Holder in written form, the Holder
will have 10 days in which to exercise all or a portion of this warrant in
accordance with Section 2.2.  Should the Holder not exercise in accordance with
Section 2.2 within 10 days of receipt of the written Call Notice, then any
unexercised portion of this warrant and all of its terms and provisions will be
deemed to have expired immediately.


ARTICLE 6
COVENANTS OF THE COMPANY


The Company covenants and agrees that:
 
6.1           Reservation of Shares.  At all times, the Company will reserve and
set apart and have, free from preemptive rights, a sufficient number of shares
of authorized but unissued Common Stock or other securities, if applicable, to
enable it at any time to fulfill all its obligations hereunder.


6.2           Adjustment of Par Value.  Before taking any action that would
cause an adjustment reducing the Exercise Price per share below the then par
value of the shares of Warrant Shares issuable upon exercise of this Warrant,
the Company will take any corporate action that may be necessary in order that
the Company may validly and legally issue fully paid and nonassessable shares of
such Warrant Shares at such adjusted price.


ARTICLE 7
LIMITATION OF LIABILITY


No provision of this Warrant shall be construed as conferring upon the Holder
the right to vote or to consent or to receive dividends or to receive notice as
a stockholder in respect of meetings of stockholders for the election of
directors of the Company or any other matter whatsoever as stockholders of the
Company.  In the absence of affirmative action by the Holder to purchase shares
of Common Stock in accordance with the terms of this Warrant, no provision
hereof shall give rise to any liability of such Holder for the Exercise Price or
as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
ARTICLE 8
MISCELLANEOUS


9.1           Governing Law.  The rights of the parties arising under this
Warrant shall be construed and enforced under the laws of the State of Texas
without giving effect to any choice of law or conflict of law rules.


9.2           Notices.  Any notice or other communication required or permitted
to be given or delivered pursuant to this Warrant shall be in writing and shall
be deemed effective as of the date of receipt if delivered personally or by
facsimile transmission (if receipt is confirmed by the facsimile operator of the
recipient), or delivered by overnight courier service or mailed by registered or
certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address in the United States of
America for a party as shall be specified by like notice; provided, however,
that notices of change of address shall be effective only upon receipt thereof):


 
18

--------------------------------------------------------------------------------

 
(i)           to the Holder at the address set forth immediately below the
Holder’s name on the signature pages to that certain Securities Purchase
Agreement dated as of  August __, 2010 by and among the Company and the
Purchaser named therein and to Drew R. Fuller, Jr., Hornberger Sheehan Fuller &
Beiter Incorporated, 7373 Broadway, Suite 300, San Antonio,
Texas  78209,  Facsimile Number:  (210) 271-1740.


(ii)           to the Company as follows:
Tootie Pie Company, Inc.
129 Industrial Dr.
Boerne, TX  78006
Facsimile Number:  830-816-6611
Attention:  Chief Executive Officer




9.3           Severability.  If any provision of this Warrant shall be held
invalid, such invalidity shall not affect any other provision of this Warrant
that can be given effect without the invalid provision, and to this end, the
provisions hereof are separable.


9.4           Headings.  The headings in this Warrant are for reference purposes
only and shall not affect in any way the meaning of interpretation of this
Warrant.


9.5           Amendment.  This Warrant cannot be amended or modified except by a
written agreement executed by the Company and the Holder.


9.6           Assignment.  This Warrant shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns, except that no party may assign or
transfer its rights or obligations under this Warrant except to the extent
explicitly permitted herein.


9.7           Entire Agreement.  This Warrant, together with its attachments,
contains the entire understanding among the parties hereto with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings, inducements or conditions, express or implied, oral or
written, except as herein contained.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its name
by the officer named below.
 
Dated:  ______________, 2010.




TOOTIE PIE COMPANY, INC.



By:
 
Chief Executive Officer


 
19

--------------------------------------------------------------------------------

 
SUBSCRIPTION NOTICE
 
The undersigned, the Holder of a Common Stock Purchase Warrant issued by Tootie
Pie Company, Inc., hereby elects to exercise purchase rights represented by such
Warrant for, and to purchase thereunder, _______________ shares of the Common
Stock covered by such Warrant and herewith makes payment in full therefor of
________________________ and requests that certificates for such shares (and any
securities or the property issuable upon such exercise) be issued in the name of
and delivered to _______________________________ whose address is
____________________________.
 
If said number of shares of Common Stock is less than the number of shares of
Warrant Shares purchasable hereunder, the undersigned requests that a new
Warrant representing the balance of the Warrant Shares be registered in the name
of and issued and delivered to _________________whose address
is_______________________________________________.
 
The undersigned hereby agrees to pay any transfer taxes on the transfer of all
or any portion of the Warrant or Warrant Shares requested herein if the
undersigned has requested stock certificate(s) to be registered in a name or
names other than the name of the undersigned.
 
The undersigned agrees that, in the absence of an effective registration
statement with respect to Common Stock issued upon this exercise, the
undersigned is acquiring such Common Stock for investment and not with a view to
distribution thereof and the certificate or certificates representing such
Common Stock may bear a legend substantially as follows:  “The shares
represented by this certificate have not been registered under the Securities
Act of 1933, as amended, and may not be transferred except as provided in
Article 3 of the Warrant to purchase Common Stock of Tootie Pie Company, Inc., a
copy of which is on file at the principal office of Tootie Pie Company, Inc.”
 
 
Signature guaranteed:




Dated:  _________________


 
20

--------------------------------------------------------------------------------

 
Exhibit B


Form of Class “B” Warrants


THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS.  THESE SECURITIES ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THESE SECURITIES UNDER THE ACT
OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL OF THE ISSUER THAT
ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.  HOLDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
TOOTIE PIE COMPANY, INC.
COMMON SHARE PURCHASE WARRANT


FOR VALUE RECEIVED, _________________ (the “Holder”), is entitled to purchase
from Tootie Pie Company, Inc., a Nevada corporation (the “Company”), subject to
the terms and conditions herein set forth, at any time before the Expiration
Date, 2,100,000 shares of duly authorized, validly issued, fully paid and
nonassessable shares of Common Stock of the Company, par value $0.001 per share
(the “Warrant Shares”), subject to adjustment of the number or kind of shares
constituting the Warrant Shares as hereinafter provided.  The Holder is entitled
to purchase the Warrant Shares for $0.50 per share, subject to adjustment as
hereinafter provided (the “Exercise Price”), and is entitled also to exercise
the other appurtenant rights, powers, and privileges hereinafter set forth.  The
Holder may also have certain rights and obligations as described in that certain
Securities Purchase Agreement between the Holder and the Company dated August
26, 2010 with an effective date of August 1, 2010 (the “Purchase
Agreement”).  The Company may lower the Exercise Price or extend the Expiration
Day at its sole discretion.
 
ARTICLE 1
DEFINITIONS


For all purposes of this Warrant, unless the context otherwise requires, the
following terms have the following meanings:
 
1.1           “Affiliate”  of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity or any of its partners and
shall be deemed to include, without limitation, with respect to a partner, (i)
(A) any other partner of the entity,  (B) such partner’s spouse, lineal
descendants, or step-children; (C) a trust or trusts created solely for the
benefit of such partner or such partner’s spouse, lineal descendants or
step-children, or (D) any business entities wholly owned by such partner, such
partner’s spouse, lineal descendants or step-children or a by a trust or trusts
created solely for the benefit of such partner or such partner’s spouse, lineal
descendants or step-children; or (ii) to the extent that any partner is not a
natural person, any partner, member or shareholder of such partner or to persons
or entities related to any such partner, member or shareholder of a partner of
the nature described in clause (i)(B), (C) or (D). The Company agrees that the
provisions of clause (ii) of this Section 1.1 are intended to include spouses,
lineal descendants, or trusts or entities for the benefit of Vincent M. Dawson
and Berkley V. Dawson. For purposes of this definition, “control” means the
power to direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.


 
1.2              “Call Notice” means a written demand by the Company for the
exercise of this Warrant in accordance with Section 5.1
 
1.3           “Common Stock” means the Company’s authorized common stock, par
value $0.001 per share.


 
21

--------------------------------------------------------------------------------

 
1.4           “Company” means Tootie Pie Company, Inc., a corporation organized
and existing under the laws of the State of Nevada, and any successor Person.


1.5           “Exercise Price” means the exercise price for the Warrant Shares
established in accordance with Article 4.


1.6           “Expiration Date” means the earlier of (a) (i) either December 31,
2012 or (ii) December 31, 2014 in the event of a “Debt Placement Event”
described in Section 9(B) of the Purchase Agreement pursuant to which the
Company acquires the shares of Common Stock issued to Holder under the terms of
the Purchase Agreement, and (b) 10 days after a Call Notice is issued by the
Company in accordance with Section 5.1.


1.7           “Holder” means the holder of record of this Warrant as shown in
the Company’s register for such purpose as described in Section 2.7 hereof.


1.8           “Person” means any natural person, sole proprietorship, general
partnership, limited partnership, joint venture, trust, unincorporated
organization, association, corporation, limited liability company, institution,
private or governmental entity, or other party.


1.9           “Publicly Traded” has the meaning ascribed in Section 1.10.


1.10           “Trading Price” means , in the event such stock is traded on a
national securities exchange or in the over-the-counter market as reported by
the National Association of Securities Dealers Automated Quotation System (stock
being so traded or reported being referred to herein as “Publicly Traded”), the
average closing bid and asked price of such stock on the five (5) trading days
immediately preceding the date as of which such value is to be determined, and
in the event the Common Stock is not Publicly Traded, the value of such stock on
a going-concern basis, as determined by the Board of Directors of the Company in
good faith or, in the Company’s discretion, by an appraiser mutually agreeable
to the Holder and to the Company, the determination of such appraiser to be
final in the absence of fraud or bad faith


1.11           “Warrant” means this Warrant and any warrants issued on or in
substitution for this Warrant, including warrants issued in exchange for this
Warrant pursuant to Article 2 hereof.


1.12           “Warrant Shares” means the shares of Common Stock or other
securities acquired or to be acquired upon the exercise of the Warrant.


ARTICLE 2
EXERCISE OF WARRANT


2.1           Partial Exercise.  This Warrant may be exercised in whole or in
part at any time prior to the Expiration Date.  In the event of a partial
exercise, the Company shall execute and deliver to the Holder (or to such other
Person as shall be designated in the Subscription Notice) a new Warrant covering
the unexercised portion of the Warrant Shares.  In no event may the Warrant be
exercised for less than 1,000 shares unless approved by the Company in its sole
discretion or the remaining balance of shares on this Warrant is less than 1,000
shares and in that circumstance, the Warrant must be exercised for its total
balance.


2.2           Procedure.  To exercise this Warrant, the Holder shall deliver to
the Company at its principal office:


 
22

--------------------------------------------------------------------------------

 
(a)           a written notice, in substantially the form of the Subscription
Notice appearing at the end of this Warrant, of the Holder’s election to
exercise this Warrant;


(b)           a check payable to the Company in the amount of the Exercise
Price; and


(c)           this Warrant.


The Company shall as promptly as practicable, and in any event within ten
business days after receipt of such notice, execute and deliver or cause to be
executed and delivered one or more certificates representing the aggregate
number of shares of Warrant Shares to which the Holder is entitled and, if this
Warrant is exercised in part, a new Warrant as set forth in Section 2.1.
 
2.3           Name and Effective Date.  The stock certificate(s) so delivered
shall be issued in the name of the Holder or such other name as shall be
designated in the notice specified in Section 2.2.  Such certificate(s) shall be
deemed to have been issued and such Holder or any other Person so designated to
be named therein shall be deemed for all purposes to have become a Holder of
record of such shares as of the date the Company actually receives the notice
and payment as specified in Section 2.2, subject to Article 3 hereof.


2.4           Expenses. The Company shall pay all expenses payable in connection
with the preparation, issuance, and delivery of such stock certificate(s),
except that the Holder shall pay any applicable stock transfer taxes.


2.5           Legal Requirements.  The Warrant Shares issued upon the exercise
of this Warrant shall be validly issued, fully paid, and nonassessable.


2.6           No Fractional Shares.  The Company shall not issue a stock
certificate representing any fraction of a share upon partial exercise by a
Holder of such Holder’s rights hereunder.


2.7           Registration.  The Company will keep at its principal office a
register that will provide for the registration and transfer of this Warrant.


ARTICLE 3
TRANSFER


3.1           Permitted Transfers.  This Warrant shall be freely transferable to
any Affiliate of Holder as long as such transfer is consistent with state and
federal law and Holder has received a legal opinion reasonably acceptable to the
Company to that effect, but shall not be transferable to any other Person except
with the written consent of the Company and subject to the limitations set forth
in Section 3.2 hereof.


3.2.           Securities Laws.  Notwithstanding anything to the contrary in
this Article 3, neither this Warrant nor the Warrant Shares shall be
transferable unless:


(a)           either a registration statement under the Securities Act of 1933,
as amended (the “Act”), is in effect covering this Warrant or the Warrant
Shares, as the case may be, or the Company has received an opinion from Company
counsel to the effect that such registration is not required; and
 
(b)           the transfer complies with any applicable state securities laws.
 
 
23

--------------------------------------------------------------------------------

 
The Warrant Shares will bear a legend describing the restrictions on transfer
set forth in this Section 3.2.  By acceptance of this Warrant, the Holder
represents and warrants to the Company that this Warrant is acquired for the
Holder’s own account, for investment and not with a view to distribution within
the meaning of the Act and the Holder agrees that the Holder will not offer,
distribute, sell, transfer or otherwise dispose of this Warrant or the Warrant
Shares except as set forth herein.
 
3.3           Procedure.  The Holder may, subject to the limitations set forth
in Section 3.1 and Section 3.2, in person or by duly authorized attorney,
surrender the same for exchange at the principal office of the Company and,
within a reasonable time thereafter receive in exchange therefor one or more
duly executed Warrants each evidencing the right to receive one share of Common
Stock of the Company or such other number of shares as may be designated by the
Holder at the time of surrender.


The Company and any agent of the Company may treat the Person in whose name a
Warrant is registered as the owner of the Warrant for all purposes hereunder,
and neither the Company nor such agent shall be affected by notice to the
contrary except in connection with the permitted transfers described in Section
3.1 or as otherwise indicated in the notice specified in Section 2.2.  The
Company covenants and agrees to take and cause to be taken all action necessary
to effect such registrations, transfers and exchanges.
 
ARTICLE 4
EXERCISE PRICE AND ADJUSTMENTS
 
4.1           Exercise Price.  The Exercise Price for the Warrant Shares shall
be $0.40 per share, subject to adjustment as described in this Article 4.
 
4.2           Stock Splits, Stock Dividends and Reverse Stock Splits.  If at any
time the Company shall subdivide (by reclassification, by the issuance of a
Common Stock dividend on Common Stock, or otherwise) its outstanding shares of
Common Stock into a greater number, the number of shares of Common Stock that
may be purchased hereunder shall be increased proportionately and the Exercise
Price per share of Common Stock shall be decreased proportionately as of the
effective date of such action.  The effective date of a stock dividend shall be
the record date for such dividend.  Issuance of a Common Stock dividend shall be
treated as a subdivision of the whole number of shares of Common Stock
outstanding immediately before the record date for such dividend into a number
of shares equal to such whole number of shares so outstanding plus the number of
shares issued as a stock dividend.  If at any time the Company shall combine (by
reclassification or otherwise) its outstanding number of shares of Common Stock
into a lesser number, the number of shares of Common Stock that may be purchased
hereunder shall be reduced proportionately and the Exercise Price per share of
Common Stock shall be increased proportionately as of the effective date of such
action.


4.3           Reorganization and Reclassification.  In case of any capital
reorganization or any reclassification of the capital stock of the Company while
this Warrant remains outstanding, the Holder of this Warrant shall thereafter be
entitled to purchase pursuant to this Warrant (in lieu of the kind and number of
shares of Common Stock comprising Warrant Shares that such Holder would have
been entitled to purchase or acquire immediately before such reorganization or
reclassification) the kind and number of shares of stock of any class or classes
or other securities or property for or into which such shares of Common Stock
would have been exchanged, converted or reclassified if the Warrant Shares had
been purchased by the Holder immediately before such reorganization or
reclassification.  In case of any such reorganization or reclassification,
appropriate provision (as determined by resolution of the Board of Directors of
the Company) shall be made with respect to the rights and interest thereafter of
the Holder of this Warrant, to the end that all the provisions of this Warrant
(including adjustment provisions) shall thereafter be applicable, as nearly as
reasonably practicable, in relation to such stock or other securities or
property.


 
24

--------------------------------------------------------------------------------

 
ARTICLE 5
CALL  FEATURE OF WARRANTS


5.1           Call Rights of the Company.   If at any time prior to the
expiration of this warrant the Company’s common stock reaches a Trading Price
equal to or greater than 1.5x the Exercise Price then in effect for the Warrant
Shares, the Company has the right but not the obligation, until the Expiration
Date, to demand in writing the exercise of this warrant by issuing a Call
Notice.  If such exercise would result in the Holders and their Affiliates
owning more than 40% of the outstanding common stock of the Company, the Company
has the right but not the obligation to suspend the Call Notice with respect to
the number of warrants that would require the Holders and their Affiliates to
exceed 40% ownership.  Such suspension will last as long as Holders and their
Affiliates own up to 40% of the Company’s outstanding stock and may only be
reactivated if the conditions in the first sentence of this Section 5.1 are
met.  Upon delivery of a Call Notice to the Holder in written form, the Holder
will have 10 days in which to exercise all or a portion of this warrant in
accordance with Section 2.2.  Should the Holder not exercise in accordance with
Section 2.2 within 10 days of receipt of the written Call Notice, then any
unexercised portion of this warrant and all of its terms and provisions will be
deemed to have expired immediately.


ARTICLE 6
COVENANTS OF THE COMPANY


The Company covenants and agrees that:
 
6.1           Reservation of Shares.  At all times, the Company will reserve and
set apart and have, free from preemptive rights, a sufficient number of shares
of authorized but unissued Common Stock or other securities, if applicable, to
enable it at any time to fulfill all its obligations hereunder.


6.2           Adjustment of Par Value.  Before taking any action that would
cause an adjustment reducing the Exercise Price per share below the then par
value of the shares of Warrant Shares issuable upon exercise of this Warrant,
the Company will take any corporate action that may be necessary in order that
the Company may validly and legally issue fully paid and nonassessable shares of
such Warrant Shares at such adjusted price.


ARTICLE 7
LIMITATION OF LIABILITY


No provision of this Warrant shall be construed as conferring upon the Holder
the right to vote or to consent or to receive dividends or to receive notice as
a stockholder in respect of meetings of stockholders for the election of
directors of the Company or any other matter whatsoever as stockholders of the
Company.  In the absence of affirmative action by the Holder to purchase shares
of Common Stock in accordance with the terms of this Warrant, no provision
hereof shall give rise to any liability of such Holder for the Exercise Price or
as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
ARTICLE 8
MISCELLANEOUS


9.1           Governing Law.  The rights of the parties arising under this
Warrant shall be construed and enforced under the laws of the State of Texas
without giving effect to any choice of law or conflict of law rules.


9.2           Notices.  Any notice or other communication required or permitted
to be given or delivered pursuant to this Warrant shall be in writing and shall
be deemed effective as of the date of receipt if delivered personally or by
facsimile transmission (if receipt is confirmed by the facsimile operator of the
recipient), or delivered by overnight courier service or mailed by registered or
certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address in the United States of
America for a party as shall be specified by like notice; provided, however,
that notices of change of address shall be effective only upon receipt thereof):


 
25

--------------------------------------------------------------------------------

 
(i)           to the Holder at the address set forth immediately below the
Holder’s name on the signature pages to that certain Securities Purchase
Agreement dated as of  August __, 2010 by and among the Company and the
Purchaser named therein and to Drew R. Fuller, Jr., Hornberger Sheehan Fuller &
Beiter Incorporated, 7373 Broadway, Suite 300, San Antonio,
Texas  78209,  Facsimile Number:  (210) 271-1740.


(ii)           to the Company as follows:
Tootie Pie Company, Inc.
129 Industrial Dr.
Boerne, TX  78006
Facsimile Number:  830-816-6611
Attention:  Chief Executive Officer
 
9.3           Severability.  If any provision of this Warrant shall be held
invalid, such invalidity shall not affect any other provision of this Warrant
that can be given effect without the invalid provision, and to this end, the
provisions hereof are separable.


9.4           Headings.  The headings in this Warrant are for reference purposes
only and shall not affect in any way the meaning of interpretation of this
Warrant.


9.5           Amendment.  This Warrant cannot be amended or modified except by a
written agreement executed by the Company and the Holder.


9.6           Assignment.  This Warrant shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns, except that no party may assign or
transfer its rights or obligations under this Warrant except to the extent
explicitly permitted herein.


9.7           Entire Agreement.  This Warrant, together with its attachments,
contains the entire understanding among the parties hereto with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings, inducements or conditions, express or implied, oral or
written, except as herein contained.


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its name
by the officer named below.
 
Dated:  ______________, 2010.




TOOTIE PIE COMPANY, INC.


By:
 
Chief Executive Officer
 
 
26

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION NOTICE
 
The undersigned, the Holder of a Common Stock Purchase Warrant issued by Tootie
Pie Company, Inc., hereby elects to exercise purchase rights represented by such
Warrant for, and to purchase thereunder, _______________ shares of the Common
Stock covered by such Warrant and herewith makes payment in full therefor of
________________________ and requests that certificates for such shares (and any
securities or the property issuable upon such exercise) be issued in the name of
and delivered to _______________________________ whose address is
____________________________.
 
If said number of shares of Common Stock is less than the number of shares of
Warrant Shares purchasable hereunder, the undersigned requests that a new
Warrant representing the balance of the Warrant Shares be registered in the name
of and issued and delivered to _________________whose address
is_______________________________________________.
 
The undersigned hereby agrees to pay any transfer taxes on the transfer of all
or any portion of the Warrant or Warrant Shares requested herein if the
undersigned has requested stock certificate(s) to be registered in a name or
names other than the name of the undersigned.
 
The undersigned agrees that, in the absence of an effective registration
statement with respect to Common Stock issued upon this exercise, the
undersigned is acquiring such Common Stock for investment and not with a view to
distribution thereof and the certificate or certificates representing such
Common Stock may bear a legend substantially as follows:  “The shares
represented by this certificate have not been registered under the Securities
Act of 1933, as amended, and may not be transferred except as provided in
Article 3 of the Warrant to purchase Common Stock of Tootie Pie Company, Inc., a
copy of which is on file at the principal office of Tootie Pie Company, Inc.”

 
 
Signature guaranteed:




Dated:  _________________







27